                   Case 2:20-cr-00151-RAJ Document 19 Filed 09/21/20 Page 1 of 3




                                         United States District Court
                                        Western District of Washington




United States of America,                                     Case Number: CR20-151 RAJ

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.

Ephraim Rosenberg,


 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Jacob Laufer                                        hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Defendant Ephraim Rosenberg


The particular need for my appearance and participation is:

Representation of Defendant Rosenberg




I, Jacob Laufer                                     understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.



Date: 9/21/2020
                                                                                Jacob Laufer
                                                   Signature of Applicant: s/


        ǤǤ Ȃ                                                     ͵
        ʹͳǡʹͲʹͲ
                    Case 2:20-cr-00151-RAJ Document 19 Filed 09/21/20 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                  Jacob Laufer
Law Firm Name:                     Jacob Laufer P.C.
Street Address 1:                  65 Broadway
Address Line 2:                    Suite 1005
City: New     York                                     State: NY            Zip:   10006
Phone Number w/ Area Code (212) 422-8500                          Bar #   1606581            State   NY
Primary E-mail Address: jlaufer@lauferlaw.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:       mellis@lauferlaw.com


                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Jacob Laufer                                             is unable to be present upon any date
assigned by the court.
                                                                     Peter Offenbecher
Date: 9/21/2020                   Signature of Local Counsel: s/

Local Counsel's Name:              Peter Offenbecher
Law Firm Name:                     Skellenger Bender, P.S.
Street Address 1:                  1301 5th Ave
Address Line 2:                    Suite 3401
City: Seattle                                          State: WA            Zip:   98101
Phone Number w/ Area Code 206-623-6501                            Bar #   11920




             ǤǤ Ȃ                                                  Ͷ
             ʹͳǡʹͲʹͲ
                Case 2:20-cr-00151-RAJ Document 19 Filed 09/21/20 Page 3 of 3




                                Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed   9/21/2020 Signature s/ Jacob Laufer
                                                       (Pro Hac Vice applicant name)




     ǤǤ Ȃ                                                 ͷ
     ʹͳǡʹͲʹͲ
